Citation Nr: 0806958	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-12 712	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a previously denied service connection claim for a 
back disorder.

2.	Whether new and material evidence has been received to 
reopen a previously denied service connection claim for a 
neck disorder.

3.	Whether new and material evidence has been received to 
reopen a previously denied service connection claim for a 
right shoulder disorder.

4.	Service connection for hearing loss.  

5.	Service connection for hypertension.  

6.	Service connection for depression, not otherwise 
specified, also claimed as post traumatic stress disorder 
(PTSD), depression and anxiety associated with a back 
condition.



REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran served with the Army National Guard.  The record 
indicates that he had qualifying active service between 
September 17, 1986 and December 17, 1986, between September 
8, 1988 and September 26, 1988, between May 1, 1998 and June 
30, 1998, and between May 12, 2001 and May 26, 2001.  See 38 
U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) 
and (d) (2007).   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
2004 and April 2005 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The reopened issues of service connection for a back, neck 
and right shoulder disorder, as well as the issues of service 
connection for hypertension, hearing loss and depression are 
addressed in the REMAND portion of the decision below.  Each 
of these claims is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	In an unappealed August 2000 rating decision, the RO 
denied the veteran's claims for service connection for a 
back, neck and right shoulder disorders.

2.	The veteran has submitted new and material evidence 
pertaining to his service connection claims for a back, neck 
and right shoulder disorder.


CONCLUSIONS OF LAW

1.	An August 2000 rating decision that denied the veteran's 
service connection claims for a back, neck and right shoulder 
disabilities is final.  38 U.S.C.A. § 7105 (2002 & Supp. 
2007); 38 C.F.R. § 20.1103 (2007).   

2.	New and material evidence has been submitted to reopen the 
claims of service connection for a back, neck and right 
shoulder disabilities.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen the claims of service 
connection for back, neck, and shoulder disorders.  In the 
interest of clarity, the Board will initially discuss whether 
these claims have been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in December 2003, July 2004, and April 2006.  
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
veteran of the evidence needed to substantiate the claims, 
and of the elements of the claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and Kent v. Nicholson, 20 
Vet. App 1 (2006).  VA requested from the veteran relevant 
evidence, or information regarding evidence which VA should 
obtain (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  VA advised 
the veteran of the respective duties of the VA and of the 
veteran in obtaining evidence needed to substantiate his 
claims.  And VA provided notification to the veteran prior to 
the initial adjudication of his claims.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not provide notification to the veteran regarding 
disability evaluations and effective dates until April 2006, 
after the September 2004 initial adjudication on appeal.  See 
Mayfield and Dingess/Hartman, both supra.  As will be further 
detailed below, the Board has reopened the claims, and thus, 
any such untimely notice constitutes harmless error.



II.  The Claims to Reopen the Service Connection Claims for
Back, Neck, and Shoulder Disabilities

By rating decision dated in August 2000, VA denied the 
veteran's claims to service connection for back, neck, and 
shoulder disabilities.  The veteran filed a notice of 
disagreement against this decision.  But he did not appeal 
the decision to the Board.  The August 2000 rating decision 
therefore became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2007).  

In October 2003, the veteran filed a claim to reopen his 
service connection claims.  In the September 2004 rating 
decision on appeal, the RO reopened the veteran's claims, 
citing new and material evidence submitted, but denied the 
claims to service connection.  See 38 C.F.R. § 3.156.    

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

To address the merits of the veteran's underlying claims 
here, the Board must first decide whether VA has obtained new 
and material evidence since the final August 2000 rating 
decision that denied the veteran's claims for service 
connection for back, neck, and right shoulder disabilities.  
Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2007).  New and material evidence cannot 
be cumulative or redundant.  Id.

Again, VA denied the veteran's claims in a final August 2000 
rating decision.  To determine whether new and material 
evidence has been submitted since then, the Board must 
compare the evidence of record at the time of the August 2000 
rating decision with the evidence of record received since 
that decision.  

	Evidence of Record Considered in the August 2000 Rating 
Decision 

The relevant evidence in August 2000 consisted of the 
veteran's statements, service medical records and private 
medical records reflecting the veteran's complaints of back, 
neck, and shoulder pain, a June 1998 private medical report 
noting "magnified illness behavior", a statement, dated in 
April 1999, indicating that the veteran's command would 
conduct a line of duty investigation into the veteran's 
claimed disorders, a July 2000 statement from the veteran's 
civilian employer showing work days missed due to orthopedic 
pain, and a July 2000 statement from the veteran's private 
physician indicating myofascial pain in the shoulder, and 
mild cervical radiculopathy.  

In sum, the evidence in August 2000 indicated that the 
veteran claimed orthopedic disorders during his active 
reserve service, and at the time of the rating decision.  
However, the RO found that none of this evidence indicated 
that these disorders related to service.  As such, VA denied 
the veteran's claim.  Again, this decision became final.  It 
is therefore not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

	Evidence Submitted Since the August 2000 Rating Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim for 
service connection for back, neck, and right shoulder 
disorders is evidence that has been added to the record since 
the final August 2000 rating decision.  

Since the RO's August 2000 decision, the RO has received: 
additional statements from the veteran; additional service 
medical records dated in 2000 and 2001 showing the veteran's 
complaints of back, neck, and shoulder pain and showing 
diagnoses of cervical bulging and radiculopathy; a July 2001 
line of duty investigation report finding that the veteran 
experienced right shoulder pain and lower back pain during 
service; a July 2001 physician's statement indicating that 
the veteran was not fit for normal military duties due to his 
chronic neck and back pain, and indicating that a medical 
board was then pending; an October 2002 memorandum from the 
Adjutant General of North Carolina, stating that lumbar and 
cervical disorders were not related to service and 
recommending evaluation by "the MOS/Medical Retention 
Board"; and an August 2003 statement indicating that the 
veteran had been discharged from the Army National Guard to 
the retired reserve effective July 2003.  

The record also contains a September 2004 VA compensation 
examination report noting the veteran's complaints of pain, 
but finding no current back, neck, and shoulder disorders; 
private medical records dated in 2004 reflecting complaints 
of back, neck, and shoulder pain and showing prescription of 
pain medication; September 2004 VA x-rays showing 
degenerative changes in the veteran's right shoulder and 
lumbar spine; a February 2005 VA compensation examination 
report finding the veteran's "multiple joints and back 
pain" likely unrelated to his claimed in-service injuries; 
VA treatment records noting musculoskeletal pain; the 
transcript of an August 2005 RO personal hearing; April 2006 
VA x-ray reports showing mild lumbar and right shoulder 
osteoarthritis; and the transcript of an October 2007 Travel 
Board hearing.  

This evidence is certainly new evidence in the claims file.  
It was added to the claims file after the August 2000 final 
rating decision.  The Board also finds most of this new 
evidence to be material evidence.  The evidence addresses the 
central unestablished fact necessary to substantiate the 
veteran's claim - that service relates to his orthopedic 
disorders.  

Moreover, this evidence is particularly significant "when 
considered with previous evidence of record[.]"  In August 
2000, the medical evidence demonstrated that the veteran had 
in-service complaints of back, neck, and shoulder disorders.  
But, in August 2000, no medical evidence specifically 
connected these complaints with service, or demonstrated that 
the veteran had current disorders.  Now, however, the record 
contains evidence that the veteran experienced certain 
disorders in service, and currently has back and shoulder 
disorders.  This new letter could help VA better assess the 
nature and etiology of the veteran's back, neck, and shoulder 
disorders.  This evidence is therefore not only new, but is 
material as well.  38 C.F.R. § 3.156(a).  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  

Accordingly, the veteran's claims to reopen the claims for 
service connection for back, neck, and right shoulder 
disorders are granted.      

However, the Board finds that additional development of the 
claims is necessary prior to appellate adjudication on the 
merits.  Specifically, the Board notes that the veteran 
testified at the October 2007 hearing before the undersigned 
that he was discharged from the National Guard in July 2003.  
The present record does not contain verification of all of 
the veteran's periods of active duty, active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) 
through July 2003.  As such, additional development is 
required.



ORDER

The claim of entitlement to service connection for a back 
disorder is reopened, and to this extent only, the appeal is 
granted.  

The claim of entitlement to service connection for a neck 
disorder is reopened, and to this extent only, the appeal is 
granted.  

The claim of entitlement to service connection for a right 
shoulder disorder is reopened, and to this extent only, the 
appeal is granted


REMAND

The record shows that the veteran has current hypertension 
and hearing loss disorders.  

The veteran underwent VA compensation examination for his 
hypertension claim.  But the examiner did not opine on 
whether the veteran's diagnosed hypertension related to 
service.  Moreover, the veteran has not undergone any VA 
compensation examination for his hearing loss.  

In addition, as noted above, the veteran testified at the 
October 2007 hearing before the undersigned that he was 
discharged from the National Guard in July 2003.  The medical 
evidence includes x-ray evidence of record indicating onset 
of arthritis in September 2004.  As such, the RO should 
verify all of the periods of active duty, ACDUTRA and 
INACDUTRA.  All outstanding National Guard/reserves records 
must be added to the claims file.

The Board also notes that a Statement of the Case is due for 
the veteran's service connection claim for depression, not 
otherwise specified, also claimed as post-traumatic stress 
disorder, depression, and anxiety associated with a back 
condition.  The RO denied this claim in a September 2006 
rating decision, against which the veteran filed a November 
2006 notice of disagreement.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a Statement of 
the Case for the veteran's service 
connection claim for depression, not 
otherwise specified, also claimed as 
post-traumatic stress disorder, 
depression, and anxiety associated with 
a back condition, per Manlincon v. 
West, 12 Vet. App. 238 (1999).  

2.  The RO should verify all of the 
periods of active service, ACDUTRA and 
INACDUTRA, which reportedly ended in 
July 2003.  

3.  The RO should ensure that all of 
the veteran's service medical records 
from service in the National 
Guard/Reserves are in the claims 
folder.  These records should be 
obtained from the veteran's Reserve 
unit or from the US Army Reserve 
Personnel Center, or any other 
appropriate agency.  If these records 
cannot be obtained, this fact should be 
documented for the claims folder.

4.  With regard to the service 
connection claims for hypertension and 
hearing loss, the veteran should be 
scheduled for medical examinations with 
appropriate specialists in order to 
determine the etiology, nature, and 
severity of any hypertension and 
hearing loss.  The claims file must be 
made available to and reviewed by the 
examiners in conjunction with the 
examinations, and the examination 
reports should reflect that such 
reviews were made.  Any indicated 
diagnostic tests and studies should be 
accomplished.  Any complaints of the 
veteran should be reported.   

If current hypertension and hearing loss 
disorders are found, each examiner should 
then advance an opinion as to the 
likelihood (likely, not likely, as likely 
as not) that the respective disorder is 
related to service.  Each examiner should 
provide a complete rationale for 
conclusions reached.   

5.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


